Case 1:19-cv-11225-KHP Document 80 Filed 12/22/20 Page 1 of 5




                                                                12/22/2020
Case 1:19-cv-11225-KHP Document 80 Filed 12/22/20 Page 2 of 5
Case 1:19-cv-11225-KHP Document 80 Filed 12/22/20 Page 3 of 5
Case 1:19-cv-11225-KHP Document 80 Filed 12/22/20 Page 4 of 5




                                      United States Magistrate Judge

                                             December 22, 2020
Case 1:19-cv-11225-KHP Document 80 Filed 12/22/20 Page 5 of 5
